18-23538-rdd        Doc 1459        Filed 01/01/19 Entered 01/01/19 20:44:56                    Main Document
                                                  Pg 1 of 9


 AKIN GUMP STRAUSS HAUER & FELD LLP
 One Bryant Park
 New York, New York 10036
 Telephone: (212) 872-1000
 Facsimile: (212) 872-1002
 Ira S. Dizengoff
 Philip C. Dublin
 Abid Qureshi
 Sara L. Brauner

 Counsel to the Official Committee of
 Unsecured Creditors of Sears Holdings Corporation, et al.

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                   :
     In re                                                         :   Chapter 11
                                                                   :
     SEARS HOLDINGS CORPORATION, et al.,                           :   Case No. 18-23538 (RDD)
                                                                   :
                                          Debtors. 1               :   (Jointly Administered)
                                                                   :
      RESERVATION OF RIGHTS OF THE OFFICIAL COMMITTEE OF UNSECURED
          CREDITORS REGARDING APPROVAL OF SALE OF MEDIUM TERM
            INTERCOMPANY NOTES TO CYRUS CAPITAL PARTNERS, L.P.




 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
 Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
 (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
 (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
 Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
 Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc.(4861); Sears Roebuck
 Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
 (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
 Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
 Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
 (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
 (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
 LLC (9022); and Sears Brands Management Corporation (5365). The location of the Debtors’ corporate
 headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
18-23538-rdd        Doc 1459        Filed 01/01/19 Entered 01/01/19 20:44:56                     Main Document
                                                  Pg 2 of 9


         The Official Committee of Unsecured Creditors (the “Creditors’ Committee”) of Sears

 Holdings Corporation and its affiliated debtors and debtors in possession (collectively, the

 “Debtors”), by and through its undersigned counsel, hereby submits this reservation of rights (the

 “Reservation of Rights”) with respect to the Notice of Hearing for Approval of Sale of Medium

 Term Intercompany Notes to Cyrus Capital Partners, L.P. [ECF No. 1396] (the “Notice”). 2 In

 support of this Reservation of Rights, the Creditors’ Committee respectfully states as follows.

                                       RESERVATION OF RIGHTS

         1.       As the Court is aware, at the time the Debtors conducted the auction for the sale

 of their MTNs, the Creditors’ Committee supported the Debtors’ determination to sell such

 MTNs to Cyrus. Indeed, the Creditors’ Committee viewed the Cyrus bid as the most value-

 maximizing alternative available to the Debtors’ estates at the time. See Joinder of the Official

 Committee of Unsecured Creditors to Debtors’ Objection to Motion of Omega Advisors Inc.

 Regarding Sale of Medium Term Intercompany Notes [ECF No. 1214] (the “Joinder”).

 Specifically, the Creditors’ Committee agreed with the Debtors’ position that the bid submitted

 by Cyrus during the MTN auction offered the most consideration to the Debtors’ estates and

 represented the lowest execution risk, as it was not contingent upon the deliverability of the

 MTNs into the ISDA auction. Id. ¶¶ 1, 2; Transcript of December 20, 2018 Hearing (the

 “December 20 Hearing”) 149:3-9. As noted during the December 20 Hearing, however, the

 Creditors’ Committee was not aware at the time the Cyrus bid was accepted that the Note

 Purchase Agreement executed in connection therewith effectively precluded the Debtors’ non-

 debtor affiliate, Sears Re, from selling the MTNs held by Sears Re. While the Creditors’

 Committee did not believe that this limitation contained in the Note Purchase Agreement would


 2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
 Notice.

                                                          2
18-23538-rdd     Doc 1459      Filed 01/01/19 Entered 01/01/19 20:44:56            Main Document
                                             Pg 3 of 9


 have changed the outcome of the sale of the Debtors’ MTNs, it was troubled by the undisclosed

 “lock-up” provision. See Dec. 20 Hr’g. Tr. 153:25-154:15.

        2.      Following entry of the MTN Sale Order, Omega Advisors Inc. (“Omega”) filed a

 motion (the “Omega Motion”), which was joined by Och-Ziff Capital Structure Arbitrage Master

 Fund, Ltd. (“Och-Ziff”), to enforce the MTN Sale Order and invalidate the “lock-up” provision

 in the Note Purchase Agreement. [ECF Nos. 1077, 1177].

        3.      During the December 20 Hearing, Omega and Och-Ziff argued that they had been

 unaware of the true scope of the Transaction (including the “lock-up” of Sears Re MTNs) and

 that Cyrus had included seemingly innocuous language in the MTN Sale Order, which Cyrus

 knew would chill the bidding process for the MTNs. See Dec. 20 Hr’g. Tr. 104:2-6 (Counsel to

 Omega argued that “there is something fundamentally wrong with Cyrus lying in the weeds as it

 slipped purportedly innocent language in the sale order that it uniquely knew would chill bidding

 and that had its intended effect.”). Omega and Och-Ziff also assured the Debtors, the Creditors’

 Committee and the Court that additional value would be available to the Debtors’ estates if the

 Court granted the Omega Motion and re-opened the MTN sale process. Indeed, counsel to

 Omega represented that it had “submitted a written offer to Sears Re to pay 40 cents on the dollar

 for $150 million of their $1.4 billion of medium term notes. That’s $60 million that’s still on the

 table as I stand here before you.” Dec. 20 Hr’g. Tr. 100:8-11. In addition, counsel to Och-Ziff

 read into the record correspondence received from counsel to Barclays Capital (“Barclays”),

 pursuant to which Barclays offered in excess of $100 million for $235 million of MTNs to the

 extent the Court reopened the auction for the sale of the Debtors’ MTNs. Id. at 169:20-21.

        4.      Despite determining that the objecting parties had not provided credible evidence

 that they would have bid differently at the auction had they been aware of the intended scope of



                                                  3
18-23538-rdd     Doc 1459      Filed 01/01/19 Entered 01/01/19 20:44:56            Main Document
                                             Pg 4 of 9


 the Cyrus bid, the Court agreed that the MTN Sale Order did not authorize the “lock-up”

 provision in the Note Purchase Agreement. Accordingly, the Court required the Debtors to file

 the Notice and provide parties with the opportunity to object to the “lock-up” provision and

 submit new competing bids for the acquisition of all or a portion of the Debtors’ MTNs. The

 Court also scheduled a hearing for January 2, 2018 (the “January 2 Hearing”) to ensure that the

 objecting parties had the opportunity to be heard. The Notice required that any objections to the

 Transaction be filed on or before December 31, 2018 at 4:00 p.m. (ET) (the “Objection

 Deadline”), with any competing bids for the MTNs to be provided contemporaneously therewith.

        5.      In view of the substantial interest and time that Omega, Och-Ziff and other CDS

 counterparties invested in pursuing the acquisition of MTNs, as well as the representations made

 during the December 20 Hearing and subsequent communications with counsel for such parties,

 the Creditors’ Committee fully expected the Debtors to receive competing bids for the MTNs

 that potentially could result in more value for the Debtors’ estates. Notwithstanding their ardent

 objections, however—and to the surprise of the Creditors’ Committee—none of Omega, Och-

 Ziff or any other party that purportedly was included in Barclays’s $100 million “consortium

 bid” filed an objection or confirmed its prior offer to purchase MTNs made on the record less

 than two weeks prior.

        6.      After the Objection Deadline had passed, counsel to the Creditors’ Committee

 learned that the Omega and Och-Ziff objections to the MTN sale had been “resolved” and that

 the Transaction would be presented on an uncontested basis during the January 2 Hearing. See

 Correspondence between J. Marcus and P. Dublin, dated December 31, 2018, attached hereto as

 Exhibit A; see also Response of Cyrus Capital Partners, L.P. to Debtors’ Notice of Hearing for

 Approval of Sale of Medium Term Intercompany Notes to Cyrus Capital Partners, L.P. [ECF



                                                  4
18-23538-rdd     Doc 1459      Filed 01/01/19 Entered 01/01/19 20:44:56           Main Document
                                             Pg 5 of 9


 1455] at 28 (noting that “Cyrus has begun closing out CDS positions with CDS counterparties to

 derisk itself from its CDS exposure.”). Upon inquiring as to the terms of the purported

 resolution, counsel to the Creditors’ Committee was informed by counsel to Omega that the

 terms were “confidential” and could not be disclosed at that time. Subsequently, counsel to

 Omega explained that following the December 20 Hearing, CDS participants, including Omega,

 began selling their exposure, thereby eliminating their need to purchase MTNs. The Creditors’

 Committee’s advisors also had learned previously that Barclays no longer was leading the

 consortium bid and that it had engaged in a transaction to settle its CDS exposure following the

 December 20 Hearing. Upon information and belief, after Barclays resolved its CDS exposure,

 the remaining 8-9 members of the consortium endeavored to find a new investment bank to work

 with them to submit a consortium bid, but such efforts proved unsuccessful for unknown reasons.

 Subsequent discussions have revealed that the parties that appeared before the Court at the

 December 20 Hearing have since engaged in private CDS-related transactions, purportedly

 through broker-dealers. Such transactions had the effect of eliminating all competition for the

 Debtors’ MTNs, thereby forestalling a potential new auction that would have inured to the

 benefit of the Debtors’ estates. Although consideration changed hands among CDS participants,

 the Debtors were unable to realize any of that value.

        7.      In accordance with paragraph 7 of the MTN Sale Order, the Creditors’ Committee

 intends to investigate fully the events that transpired between the December 20 Hearing and the

 Objection Deadline to determine if any party engaged in inappropriate conduct with respect to

 the transactions contemplated by the MTN Sale Order and to advise the Court of its conclusions

 as soon as reasonably practicable. See MTN Sale Order ¶ 7.




                                                 5
18-23538-rdd     Doc 1459      Filed 01/01/19 Entered 01/01/19 20:44:56            Main Document
                                             Pg 6 of 9


        8.      Accordingly, the Creditors’ Committee submits this Reservation of Rights

 without prejudice to, and with a full reservation of, any rights, claims, defenses or remedies

 relating to the purchase and sale of the MTNs and any other rights, claims, defenses or remedies

 that may be available against any party arising out of or related to the MTN sale process or

 otherwise (including without limitation the right to seek equitable subordination of any and all

 claims held by any culpable parties against the Debtors’ estates and/or affirmative damages), and

 without limiting any other rights of the Creditors’ Committee.

  New York, New York                               AKIN GUMP STRAUSS HAUER & FELD LLP
  Dated: January 1, 2019
                                                    /s/ Ira S. Dizengoff
                                                   Ira S. Dizengoff
                                                   Philip C. Dublin
                                                   Abid Qureshi
                                                   Sara L. Brauner
                                                   One Bryant Park
                                                   New York, New York 10036
                                                   Telephone: (212) 872-1000
                                                   Facsimile: (212) 872-1002
                                                   E-mail: idizengoff@akingump.com
                                                            pdublin@akingump.com
                                                            aqureshi@akingump.com
                                                            sbrauner@akingump.com

                                                   Counsel to the Official Committee of Unsecured
                                                   Creditors of Sears Holdings Corporation, et al.




                                                  6
18-23538-rdd   Doc 1459   Filed 01/01/19 Entered 01/01/19 20:44:56   Main Document
                                        Pg 7 of 9




                                     Exhibit A
      18-23538-rdd       Doc 1459       Filed 01/01/19 Entered 01/01/19 20:44:56               Main Document
                                                      Pg 8 of 9



From:                             Marcus, Jacqueline <jacqueline.marcus@weil.com>
Sent:                             Monday, December 31, 2018 5:08 PM
To:                               Dublin, Philip
Cc:                               Dizengoff, Ira; Brauner, Sara; Schrock, Ray; cadams@miiipartners.com; Mishkin, Jessie
Subject:                          RE: Sears _ MTNs


We are not concerned; Milbank describes it as “de-risking” Cyrus’s position. I suggested to Milbank that they reach out
to you to discuss.




Jacqueline Marcus

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Jacqueline.marcus@weil.com
+1 212 310 8130 Direct
+1 212 310 8007 Fax



From: Dublin, Philip <pdublin@AkinGump.com>
Sent: Monday, December 31, 2018 4:59 PM
To: Marcus, Jacqueline <jacqueline.marcus@weil.com>
Cc: Dizengoff, Ira <idizengoff@AkinGump.com>; Brauner, Sara <sbrauner@akingump.com>; Schrock, Ray
<Ray.Schrock@weil.com>; cadams@miiipartners.com; Mishkin, Jessie <jessie.mishkin@weil.com>
Subject: Re: Sears _ MTNs

Let’s discuss tomorrow. We raised our issues previously which, if confirmed, were alarming to say the least.

Philip C. Dublin
AKIN GUMP STRAUSS HAUER & FELD LLP
One Bryant Park | New York, NY 10036-6745 | USA | Direct: +1 212.872.8083 | Internal: 38083
Fax: +1 212.872.1002 | pdublin@akingump.com | akingump.com | Bio

On Dec 31, 2018, at 4:56 PM, Marcus, Jacqueline <jacqueline.marcus@weil.com> wrote:


        **EXTERNAL Email**

        I’m sure you’ve seen that no objections or bids were filed with respect to the MTNs. The only pleading
        timely filed is the Cyrus response, a copy of which is attached for your convenience. Given the
        circumstances, I expect that Wednesday’s hearing will be very short and we will stick with the Cyrus
        transaction. Please let me know if there is anything we need to discuss.

        Thanks and Happy New Year.

        <image001.jpg>
                                                           1
      18-23538-rdd        Doc 1459       Filed 01/01/19 Entered 01/01/19 20:44:56                 Main Document
                                                       Pg 9 of 9
        Jacqueline Marcus

        Weil, Gotshal & Manges LLP
        767 Fifth Avenue
        New York, NY 10153
        Jacqueline.marcus@weil.com
        +1 212 310 8130 Direct
        +1 212 310 8007 Fax




        The information contained in this email message is intended only for use of the individual or entity named
        above. If the reader of this message is not the intended recipient, or the employee or agent responsible to
        deliver it to the intended recipient, you are hereby notified that any dissemination, distribution or copying
        of this communication is strictly prohibited. If you have received this communication in error, please
        immediately notify us by email, postmaster@weil.com, and destroy the original message. Thank you.
        <1455.pdf>
The information contained in this e-mail message is intended only for the personal and confidential use of the
recipient(s) named above. If you have received this communication in error, please notify us immediately by e-
mail, and delete the original message.



The information contained in this email message is intended only for use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error, please immediately notify us by email, postmaster@weil.com,
and destroy the original message. Thank you.




                                                              2
